Title: [December 1766]
From: Adams, John
To: 



      1766 Decr. 8th. Monday.
      
      
       Dined at Dr. Tufts’s. Drank Tea at Dr. Halls Pembroke. Lodged at Captn. Littles Kingston.—I find a general Opposition in the County of Plymouth, to Compensation. Jacobs tells me, that Scituate voted vs. it with great Warmth. Judge Cushing Moderator did not think fit to say a Word, nor was there a Word said or an Hand up in favour of the Bill, tho they had voted for it in October. Keen of Pembroke was warm and stumped Sole Soul or Soule the Moderator to lay down the Money and prevent a Tax upon the Poor. Kingston was so fixed vs. it that they would not call a Meeting. The more considerate and sensible People however in all these Towns are in favour of it. Landlord and Landlady Little are full of Politicks. Mr. Little would get in General Winslow, and did get in Mr. Sever—and Mr. Sever is sensible of it. We had over the affair of Collector of Excise. Little dont like Judge Cushing nor Brigadier Ruggles, because they opposed his Collectorship, &c.
       At Plymouth the Province have been drawn in cleverly—to make themselves guilty of the Riots. Every Body out of the Province will say so. The Province has been brought to pay what ought to have been paid by Boston, every farthing of it.
       Paine. The Mistery of Iniquity opens more now in time of Peace than it did in Time of Confusion.
       Sever said he believed Goffe would be glad to punish all the Transgressors in the late Times. Hally said he had tryed to persuade Goffe to enter a Nolle Pros. vs. the Rioters in Berkshire, but he would not and was very high &c. Paine said the Continent ought to have paid the Damage.
       Nat Clap. These Town Meeting Laws are the most awful Things, and the Town of Boston ought to be stigmatized for setting the Example.
      
      
       
        
   
   Here supply the phrase “it is said" or its equivalent.


       
      
      

      Tuesday Decr. 23d. 1766.
      
      
       I heard Yesterday, for the first Time, that young Jonathan Hayward, the Son of Lt. Joseph Hayward of the South Precinct, had got a Deputation from the Sherriff. Captn. Thayer was the Person, who went to the Sherriff and procur’d it for him. Silas Wild, Tho’s Penniman, Stephen Penniman, Lt. Hayward and Zebulon Thayer were his Bondsmen—a goodly Class! a clever Groupe! a fine Company! a bright Cluster!
       But what will be the Consequences of this Deputation?—and what were the Causes of it? My Brothers Disregard and neglect of the office and his Neglect to pay Greenleaf, were the Causes.
      
      

      Decr. 24th.
      
      
       Who are to be understood by the better Sort of People? There is in the Sight of God and indeed in the Consideration of a sincere Xtian or even of a good Philosopher, no Difference between one Man and another, but what real Merit creates. And I mean, by real Merit, that I may be as well understood as my Adversary, nothing more nor less than the Compound Ratio of Virtue and Knowledge. Now if the Gentleman means by the better sort of People, only such as are possessed of this real Merit, this Composition of Virtue and Ability, I am content to join Issue with him but who shall sit as judge between Us?—If a Whig shall be Judge, he will decide in favour of one set of Persons, if a Tory, he will give sentence for another; but if a Jacobite, he will be for a third.
       But that I may be as little tedious as possible, I will take the Gen­tlemans own Difinition, and will understand those of every Rank of plain, good understanding, who by an uniform steady behaviour, testify their thorough sense of the Blessings of good Government, who without Affectation evince an habitual Regard for Peace, order, Justice and Civility, towards all Mankind. But I find myself again in the same Difficulty. And the Q. recurs, who shall be judge. Phylanthrop confidently denys that the better Sort according to this Definition, are either alarmed or offended at any Behaviour of the Governor. I as possitively affirm, that the better sort thro the Province both in Boston and in the other seaport and Country Towns (I use Phylanthrops Language so will not answer for sense nor Accuracy of Writing or Grammar) are both alarmed and offended, at many Instances of the Governors Behaviour. I dont intend to submit this Question between Us to be decided by the Governor, nor by Philanthrop, nor any other of his Creatures, rich, nor poor, titled or untitled, powerful or impotent: Nor do I desire he should submit it to me, or any of my Particular Friends, Patrons or Connections.—No I appeal to the Public, to the Province, as Judges between Us, who are the better sort, in Phylanthrops sense of the Word. Let the whole Body of the Province then judge.—Well they have judged and by the happy Constitution of our Government, they must every Year determine who they esteem the better sort. The whole Body of the People, in every Yearly Election, depute a Number of Persons to represent them, and by their suffrages they declare such Persons to be the better sort of People among them, in their Estimation. This representative Body are in their Turn every Year, to chuse 28 out of the whole Province for Councillors, and by such Election, no doubt determine such to be of the very best sort, in their Understandings.
       Thus far, It seems to me, I have proceeded on safe Ground, and may fairly conclude that the honourable his Majestys Council, and the honourable the House of Representatives, the Public, the Body of the People being Judges, are of the better sort of People in Phylanthrops own sense of the Words. I might go further here, and insist upon it, that the present Council, purifyed as it is, by the Governors Cathartic Negative, even his Excellency being Judge, consists entirely of the better sort of People. Otherwise, it is not to be supposed, at least by our scribler, that he would have approved of those Gentlemen. Let Us then enquire, whether his Majestys Council, and the honourable House have not exhibited abundant Proofs, that they are almost unanimously alarmed and offended at the Behaviour of the Governor.
       The Council, in their Answer to the Governors Speech to both Houses in May, have expressed as much Resentment against his Behaviour as can well be conveyed by Words, ’tho the Decorum and Dignity of the Board is preserved. They have flatly charged the Governor with bringing an unjust Accusation against the Province.
       The honourable House in their Answers, which were adopted almost unanimously, tho they have been on their Guard, that no unwarrantable Expressions might escape them at that critical Conjuncture, haveexpressed as much just Indignation and disdain of his unworthy treatment of them, as was ever expressed by a british House of Commons, against a Tyrant on the Throne.
       Answer to Governor’s Speech last Session, in which the honourable House, 48 vs. 24 voted, with great Grief, and Concern and Alarm and Offence it s Resentment, that the Governors Behaviour had been the sole Cause why Compensation was not made to the sufferers. This I should think was a Proof Instaromnium, that those 48 had taken alarm and offence.
       Further, the House proceeded last session to the daring Enterprise of removing Mr. Jackson from the Agency, the Governors darling Friend and endearing Confederate, on whom the Governor had so set his Heart as to employ the most exceptionable Means Influence in order to get him chosen. This Removal was voted by 81 out of 87 in the House and unanimously in the Council, and the World believes, that Apprehensions of the Governors ill Intentions, and of the Danger to the Province from that Confederacy, influenced a Great Part of both Houses to vote for the Dissolution of it.
       To proceed a little further, the House are so allarmed and offended, at the Author of some late Misinformations and Misrepresentations to his Majesty, who appears beyond reasonable Doubt from Ld. Shelbournes Letter to be the Governor himself, that they have almost unanimously voted Letters to be sent to Ld. Shelbourne himself, and to their Agent, Mr. Debert, in order to remove those slanders and aspersions, in which their sense of the Ingratitude, Haughtiness and Cruelty of the Governor is expressed in very strong Terms.
       But I will not confine my self to the two Houses of Assembly.
       I ask whether those Gentlemen who have the Honour of his Majestys Commissions in his Revenue, are to be esteemed the better Sort of People, or not? If they are, I would ask again, have not the Customhouse Officers in General from the surveyor General downwards taken Offence at the Governor’s Behaviour. I say in general—I would not be understood universally. I except a C—k-e and a Paxton. These at least one of them, have always declared they would worship the sun while he was above the Horison, tho he should be covered all over with Clouds.
       I ask further whether the Officers of his Majestys Navy, who have been occasionally on this station, will be allowed to be the better sort of People. If they should, is it not notorious that Govr. Bernards Conduct has been very disagreable and disgustful to them?
       Where shall I go for better sort of People? The Judges of the superiour Court, move in so sublime an orbit—They tread in such exalted steps—That I dare not approach their Persons, so I cannot say what their sentiments of the Governors Conduct may be. They will not indulge themselves in speaking openly against any Person in Authority, so I believe they reserve their Opinion, till the Matter shall come judicially before them. Many of the Judges of the Inferiour Courts in many of the Counties, I can affirm, from Knowledge, because I have heard it from their own Mouths, have taken Alarmand offence, att all the Governors Negatives last May, at both his Speeches to the Assembly in May and June, at the Expression quoted in the Address of the Lords, and especially at his overbearing, threatning, wheedling Arts to get Mr. Jackson chosen Agent, and at his foolish Dismission of Military officers from Colonels down to little Ensigns— but most of all at his restless, impatient, uncontroulable, insatiable Machinations, by all Means, humane, inhumane, and diabolical, from his first Arrival in this Government to this moment, to enrich himself.
       Thus I believe that it appears to all who consider the Matter, that almost all the People, whether better or worse, are of one Mind about the Governor and absolutely hate him and despize him—let Phylanthrop say what he will. And indeed I have very good Reasons to think that Phylanthrop lyed when he said that the better sort had taken no Offence, and absolutely endeavoured to impose a palpable falshood upon the Public.
      
      
       
        
   
   This entry is a draft of an essay, evidently never published, in reply to Jonathan Sewall, who had begun a series of articles over the name “Philanthrop” in the Boston Evening Post, 1 Dec. 1766 (and continuing more or less regularly through 2 March 1767), vindicating the conduct of Governor Bernard.“Philanthrop" depicted Bernard as an example of spotless virtue, and his articles drew out a swarm of writers on the other side of the question.


       
       
        
   
   See “Philanthrop” in the Evening-Post, 22 Dec, p. 1, col. 1–2


       
       
        
   
   MS: “I.”


       
       
        
   
   James Cockle, a Salem customs officer; he had applied for the writ of assistance that led to the celebrated argument over such writs in 1761, and he was also concerned in dealings with Bernard that had been denounced by “Clarendon” (presumably JA) in a letter to the Boston Gazette, 19 May 1766. See Roger B. Berry, “John Adams: Two Further Contributions to the Boston Gazette, 1766–1768,” NEQNew England Quarterly., 31:90–95 (March 1958).


       
      
       

      Decr. 31st. 1766.
      
      
       “Whatever tends to create in the Minds of the People, a Contempt of the Persons of those who hold the highest Offices in the State, tends to a Belief that Subordination is not necessary, and is no essential Part of Government.”—Now I dont See the Truth of this. Should any one say that the Steeple of Dr. Sewals Meeting was old, and decay’d and rotten, and in danger of falling on the Heads of the People in the Street, and say it in Print too, would this tend to induce in the Minds of the People, that a Steeple was not necessary to a Meeting House, and that the House might as well be turned topsy turvy, and the steeple struck down into the Earth. Again suppose the sweep of my Cyder Mill was cracked and shivered so that it had not strength to grind an Apple or even to turn the Mill, if one of my Neighbours should come in and tell me of this, would his telling me this tend to create in me a Belief that a Sweep was no necessary Part of a Cyder Mill, and that the Sweep might as well be placed where the Rolls are, or where the Hopper is, or the Trough, as where I commonly put it? Again, I take my old Mare, which is not only old and lean, but is hipp’d and stifled and spavined, has the Botts and has lost her Tail and both her Ears, and put her into my Horse Cart and lead her thro the Town in the Sight of all the People. I believe they would universally despize my old Mare, and laugh at her too. But would all this their Contempt and Laughter tend to induce in their Minds a Belief that an Horse was not necessary to draw an Horse Cart, and that the Cart may as well be put before the Horse, as the Horse before the Cart?
      
      
       *Besides, O——s has exerted himself so amazingly in the Cause of America, to the loss of Estate, Health, Trade and every Thing, and has had such Success, in saving her, that unless some Pains are taken to ruin his Character with the People he will rise high into favour and Power, and ever since the Affair of that Petition for a Grant to supply the Insolvency I have hated him so, I have groaned for Revenge, and Revenge I will have, let him be as learned, spirited, sensible, wise, generous, and disinterested as he will, I will maul him and murder his Reputation. I will—I will. Oh the Disgrace of that Insolvency!
       Revenge of that, made me write the Character of Bluster, Hector, Wildfire, and Belzebub and 20 more. I have gone too far to retreat— Nullar retror sum. I will stab, sting, goad, maul, mangle and murder his Reputation—at least abroad, tho I cant do it at Home.
       
       In fine such is the present Situation of Interests, that unless I exhibit some vigorous Exertion, unless I strike some bold daring Stroke, G—fe and I shall infallibly loose our Aim, and if we loose it now we loose it forever. Oh the chearing Rays, the benign Influences of that Office. It is worth 200 Lawful a year, besides the Reputation of it! My Children are multiplying about me, I love expensive living, and my meanes are very narrow. Good God what shall I do? Shall I starve and go to Goal? No, Self Preservation is the first Law of Nature, it can legitimate any Thing. I will not perish in this World, I will not starve and see my family suffer. I will say and write and do any Thing! I will vindicate the Governor, and will represent him roundly and dogmatically, as the best Governor, the mildest, most moderate, capable &c. that ever we had. Ay and I will pronounce boldly that I write only from Love of Order, Peace, Justice, Goodness and Truth—to support good Government, and much injured Innocence.
       Much worse Things than this have been done from much less worthy Motives. Much greater falshoods, and  Wickedness have been used by Men in Affluence only to increase their Wealth and Power. Men who had not Hunger, and Children crying for bread to plead in their Excuse. Caesar Borgia says whoever will arrive at Dominion, must necessarily remove all Obstacles out of the Way which obstruct his Greatness, and even forget the effeminate Tyes of Tenderness and Relation and with an undaunted Resolution run over the Thorns and Briars thrown in his Way, and with Intrepidity if need requires, even imbrue his Hands in his opposers Blood, and make a Dagger with Blindfolded Eyes, force a way to fortune.—Oh the Pangs, the pungent, excruciating Pangs of Ambition, Avarice, and Hunger.
       There is a sense however in which my Professions are sincere.—I write from a Regard to the Peace of my family, and to silence the importunate Clamours of an empty craving stomack. I write to keep my Constitution in order for without something to eat, I am sure all will soon be in Confusion, with me. I write from a Regard to Justice, because that demands that my Creditors should be paid their Dues, And I write for injured Innocence, because my worthy Wife and my poor helpless Babe I am sure are innocent, and for them to suffer for want of Necessaries, I am sure, would be injurious.
       This Soliloquy satisfy’d me! The whole Mystery was unriddled—all Phylanthrops facts, Anecdotes, Reasonings, Vapourings, all that he has said, done or wrote or can say, do or write is answered at once. There is no further occasion for scribling &c. nor for me to write any Thing more but the Name of
       
        Misanthrop
       
      
      
      
       
        
   
   This entry consists of partial drafts of two further replies to Jonathan Sewall’s “Philanthrop” articles. The first sentence is quoted from Sewall’s first article (Boston Evening Post, 1 Dec.) and the first paragraph was reworked and amplified by JA before publication over his old pen name “H. Ploughjogger” in the Boston Gazette, 5 Jan. 1767.


       
       
        
   
   The asterisk indicates that the paragraphs which follow must have been intended for insertion in another draft of a newspaper article which has not been found in either MS or printed form. Fragments of still other unpublished replies to “Philanthrop” remain among JA’s papers (filed under the assigned date of Jan. 1767).


       
       
        
   
   The allusions in this mock confession by “Philanthrop” are to Sewall’s failure to obtain a grant by the Province to pay the debts of Chief Justice Stephen Sewall’s estate. The Chief Justice was Jonathan’s uncle, and JA always attributed the younger Sewall’s feud with the Otises (who did not support the proposed grant), his political change of heart, his rewards in the form of crown offices, and his ultimate loyalism, to this incident. See JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 4:6–8.


       
       
        
   
   Thus in MS. The intended meaning is “Not a step backward” or something similar.


       
       
        
   
   Editorial conjecture for a word omitted in MS.


       
      
     